Citation Nr: 0601299	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  05-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as the residual of exposure to ionizing radiation. 

2.  Entitlement to service connection for "scar tissue," 
claimed as the residual of surgery for colon cancer. 

3.  Entitlement to service connection for liver cancer, 
claimed as the residual of exposure to ionizing radiation. 

4.  Entitlement to service connection for the residuals of 
thyroidectomy, claimed on the basis of exposure to ionizing 
radiation. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for bilateral defective 
hearing. 

7.  Entitlement to service connection for an acquired 
psychiatric disorder. 

8.  Entitlement to service connection for a bilateral leg 
disability. 

9.  Entitlement to service connection for a prostate 
disorder, claimed as prostate cancer on the basis of exposure 
to ionizing radiation. 

10.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1955, from March 1956 to October 1960, and from 
November 1963 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

Good or sufficient cause having been shown, this case has 
been advanced on the docket under the provisions of 38 
U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c)(2005).  

Finally, for reasons which will become apparent, the issues 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person and 
entitlement to service connection for hearing loss are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that 
the veteran was exposed to ionizing radiation during service.

2.  Colon cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to ionizing 
radiation.

3.  "Scar tissue" claimed as a residual of colon cancer is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  

4.  Liver cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to ionizing 
radiation.

5.  Residuals of thyroidectomy are not shown to have been 
present in service, or for many years thereafter, nor are 
they the result of any incident or incidents of the veteran's 
period of active military service, including exposure to 
ionizing radiation.

6.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

7.  An acquired psychiatric disorder is not shown to have 
been present in service, or at any time thereafter.

8.  A chronic bilateral leg disability is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

9.  A prostate disorder, claimed as prostate cancer, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service, including 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005). 

2.  "Scar tissue" claimed as the residual of surgery for 
colon cancer, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  Liver cancer was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005).  

4.  Residuals of thyroidectomy, claimed on the basis of 
exposure to ionizing radiation, were not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005).

5.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

6.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

7.  A bilateral leg disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

8.  A prostate disorder, claimed as prostate cancer on the 
basis of exposure to ionizing radiation, was not incurred in 
or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Veterans Appeals for Veterans Claims 
(hereinafter, "the Court"), held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  Id; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have had 
any effect on the case or to have caused injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Mayfield, supra; ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of July and December 2003, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by the VA, and the need for the veteran to advise 
VA of or submit any further evidence pertaining to his 
claims.  While these letters did not specifically mention the 
diabetes claim, the letters did provide sufficient notice as 
to the requirements for establishing service connection and 
the distribution of the duties in obtaining such evidence.

In addition, the veteran was also provided with a copy of the 
appealed rating decision, as well as a January 2005 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the veteran's claims.  
By way of these documents, he was also specifically informed 
of the cumulative evidence already provided to the VA, or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  

In light of the above, the Board finds that a reasonable 
person could be expected 
to understand from the notice provided what was needed to 
substantiate all of his claims, including the claim for 
service connection for diabetes mellitus.  See Mayfield, 
supra.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
postservice medical records and examination reports, a letter 
from the Department of the Army Radiation Standards and 
Dosimetry Laboratory, and his vocational rehabilitation file.  
Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of his claims poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

In an inservice Report of Investigation dated in October 
1950, it was noted that, earlier that same month, the veteran 
had been driving his private vehicle, at which time he was 
involved in an accident, lacerating his lower lip, and 
sustaining abrasions of his left arm and leg.  

A service clinical record dated in mid-March 1955 reveals 
that the veteran was seen at that time for a bruise on his 
left leg.  Treatment was with heat and an ace bandage.  

A VA general medical examination conducted in February 1966 
was negative for any of the disabilities at issue.  His 
complaints pertained to his eyes.  He was apparently examined 
for diabetes mellitus, but such was not found.  There were no 
defects of the musculoskeletal system or neurological system.

A VA record of hospitalization covering the period from 
January to March 1981 reveals that the veteran was seen at 
that time for multiple injuries sustained after having been 
struck by an automobile, including his right knee and left 
ankle.  Physical examination revealed multiple abrasions of 
both lower extremities.  Surgery on the right knee was 
provided, and his left leg was casted.  No pertinent 
diagnoses were noted.

During the course of VA outpatient treatment for an unrelated 
medical problem in April 2001, the veteran gave a history of 
benign prostatic hypertrophy, cancer of the colon, Type II 
diabetes mellitus; hepatic neoplasm secondary to colon 
cancer; and hypothyroidism.  

VA records covering the period from April 2002 to May 2003 
show treatment during that time for multiple medical 
problems.  In an entry of May 2003, it was noted that the 
veteran's prostate biopsy had been negative for malignancy.  
Prior medical history was significant for colon cancer, 
hepatic neoplasm secondary to colon cancer, Type II diabetes 
mellitus, peripheral neuropathy, postsurgical hypothyroidism, 
prostatic hypertrophy, and an elevated PSA (prostate specific 
antigen).  According to the veteran's wife, he had been "very 
anxious" over the past six months.  The patient himself 
admitted to anxiety, in conjunction with some depression.  
The pertinent diagnosis noted was anxiety with questionable 
depression.

A VA examination for the purpose of determining the veteran's 
housebound status or permanent need for regular aid and 
attendance received in July 2003 was significant for findings 
of neuropathy of both feet and weakness in both legs.  
Diagnoses included diabetes mellitus, peripheral neuropathy 
and benign prostatic hypertrophy.

In correspondence of January 2004, the Chief of the Dosimetry 
Branch of the United States Army Radiation Standards and 
Dosimetry Laboratory indicated that his organization had 
researched the files for records of the veteran's exposure to 
ionizing radiation, but had been unable to locate any such 
records.  

A VA Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, apparently conducted in January 
2004, was significant for diagnoses of colon cancer, benign 
prostatic hypertrophy, diabetes mellitus, peripheral 
neuropathy and hypothyroidism.  

In a clinical note of mid July 2004, a VA research health 
scientist wrote that, by the veteran's own report, he had 
been posted domestically to Fort Breckenridge, Kentucky; Fort 
Ord, California; Camp Stoneman, California; and Letterman 
Army Medical Center in California, as well as to Camp McGill 
and Camp Zama in Germany and Japan.  Noted at the time was 
that the veteran had been referred for questions regarding 
his potential exposure to radiation, and its potential role 
in the development of a host of medical problems, 
specifically, colon cancer, Type II diabetes mellitus, and an 
hepatic neoplasm.  

According to the veteran, he had worked for the entirety of 
his career in the same military occupational specialty.  When 
questioned, the veteran expressed his concern regarding 
potential exposure to medical waste and infectious materials 
while handling soiled linens or working with patients.  The 
veteran described episodic trips to sick call, but never 
identified a specific disease.  The veteran additionally 
described several episodes in Japan in the early 1950's, at 
which time he was tasked to transport "canisters" marked 
"contaminated" for burial in off limits waste disposal areas.  
According to the veteran, he remembered wearing gloves during 
this operation, but had no recollection of the contents of 
the canisters, or whether they were leaking.  Nor did he or 
any of his colleagues fall ill during or subsequent to 
operations involving the canisters.  

In an additional entry of mid July-2004, another VA 
consultant indicated that the veteran's exposure history was 
"not clear."

During the course of a Board hearing in December 2005, the 
veteran and his spouse offered testimony regarding the nature 
and etiology of his claimed disabilities.  The representative 
clarified that the "leg condition" claimed was diabetic 
peripheral neuropathy.  Also noted was that his depression 
may be the result of post traumatic stress disorder.

Analysis

The veteran in this case seeks service connection for 
numerous disabilities.  In pertinent part, it is contended 
that the veteran's colon cancer, liver cancer, thyroid cancer 
resulting in thyroidectomy, and prostate cancer were the 
result of exposure to ionizing radiation on various occasions 
in service.  It is further contended that the other 
disabilities currently at issue had their origin during the 
veteran's period or periods of active military service. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignant tumor 
(carcinoma), diabetes mellitus, or peripheral neuropathy 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Finally, in order to establish service connection for a 
disability based on exposure to radiation, a veteran must 
show that he has been exposed to ionizing radiation as a 
result of inservice activities, that he subsequently 
developed a radiogenic disease (in this case, a cancer or 
cancers), and that such disease first became manifest five 
years or more after his exposure to such radiation.  
38 C.F.R. § 3.311 (2005).

In the present case, service medical records are entirely 
negative for any of the disabilities at issue.  While on 
various occasions in service, the veteran received treatment 
for abrasions and/or bruises of his left leg, those episodes 
were acute and transitory in nature, and resolved without 
residual disability.  Service medical records reveal no 
complaints or findings of peripheral neuropathy or any 
neurological disorder of his legs.  On VA general medical 
examination in February 1966, shortly following the veteran's 
discharge from service, the examination was negative for any 
of the disabilities at issue, including diabetes mellitus.  

The veteran testified he was first diagnosed with diabetes in 
1985, 20 years after his discharge.  Further, the veteran 
does not contend and the evidence does not show that he ever 
served in Vietnam.  Thus, the presumptive provisions 
attribute to Vietnam service and herbicide exposure are not 
for application.  38 C.F.R. § 3.307(a)(6), 3.309(e).

The earliest clinical indication of the presence of any of 
the other disabilities for which service connection is 
currently sought is revealed by VA records dated in 2001, 
almost 36 years following the veteran's discharge from 
service.  Significantly, at no time have any of those 
disabilities been attributed to an incident of the veteran's 
periods of active military service. 

The veteran argues that the various cancers from which he 
currently suffers are in some way the result of exposure to 
ionizing radiation in service.  The Board has considered the 
veteran's contentions regarding his service duties including 
escorting patients to and from x-rays and the transportation 
of canisters marked as "contaminated."  However, an 
investigation conducted by the Dosimetry Branch of the United 
States Army Radiation Standards and Dosimetry laboratory 
failed to find evidence of any such exposure.  To date, there 
exists no corroborating evidence that, while in service, the 
veteran was, in fact, exposed to ionizing radiation.  Nor is 
there any indication that the cancers from which he has 
suffered or currently suffers are in any way the result of an 
incident or incidents of service, including exposure to 
ionizing radiation.  

Based on the aforementioned, the Board is unable to 
reasonably associate any of the disabilities at issue, all of 
which were first documented many years following the 
veteran's discharge from service, with any incident or 
incidents of his periods of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Service connection for colon cancer is denied.

Service connection for "scar tissue," claimed as the residual 
of surgery for colon cancer, is denied.

Service connection for liver cancer is denied.

Service connection for the residuals of thyroidectomy is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a prostate disorder, claimed as 
prostate cancer, is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks special monthly compensation based on the need for the 
regular aid and attendance of another person.  In that 
regard, the Board notes that compensation at the aid and 
attendance rate is payable when a veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002).  

In the case at hand, at the time of the veteran's most recent 
VA ophthalmologic examination for compensation purposes in 
July 2003, uncorrected visual acuity at distance in the 
veteran's left eye was 20/200.  However, during the course of 
subsequent VA outpatient treatment in July 2004, uncorrected 
visual acuity at distance in that same eye was, apparently, 
20/400.  Given that service connection is currently in effect 
for chronic choroiditis in both eyes, and that the veteran is 
essentially blind in his right eye, decreasing visual acuity 
in his left eye may have a significant impact on his current 
claim for special monthly compensation based on the need for 
regular aid and attendance.  Thus, a new examination should 
be ordered.

The Board also finds that a remand of the veteran's claim for 
service connection for hearing loss is necessary.  In this 
regard, the Board notes that hearing loss was noted at one 
point during service, and current records diagnose mixed 
conductive/sensorineural hearing loss, although audiometric 
findings to support that current diagnosis are not of record.

Specifically, an audiometric examination conducted as part of 
Physical Evaluation Board proceedings in March 1959 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:




HERTZ



250
500
1000
2000
4000
Right
0(15)
0(15)
5(15)
10(15)
25(30)
Left
0(15)
0(15)
5(15)
5(15)
20(25)

An audiometric examination conducted as part of Medical Board 
proceedings in May 1960 revealed pure tone air conduction 
threshold levels, in decibels, as 


follows:





HERTZ




250
500
1000
2000
3000
4000
6000
8000
RIGHT
0(1
5)
0(15
)
5(15
)
5(15
)
25(3
5)
45(5
0)
40(5
0)
30(4
0)
LEFT
5(2
0)
0(15
)
5(15
)
10(2
0)
20(3
0)
25(3
0)
20(3
0)
30(4
0)

An audiometric examination conducted as part of a service 
medical examination in June 1964 revealed pure tone air 
conduction threshold levels, in decibels, as follows:



HERTZ


500
1000
2000
4000
RIGHT
5(20)
10(20)
5(15)
15(20)
LEFT
0(15)
5(15)
0(10)
10(15)

[Pure tone thresholds are reported above in both ASA and ISO 
(ANSI) units.  The figures in parentheses represent ISO 
(ANSI) units, and are provided for data comparison purposes.]

No pertinent diagnosis was noted on any of the above 
audiometric examinations.

The veteran contends that his hearing loss is the result of 
noise exposure in service.  In light of the above, the Board 
finds that a medical opinion is necessary to determine the 
extent and etiology of his currently diagnosed hearing loss.  
38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that it does not appear that any of 
the VCAA notice letters provided to the veteran specifically 
mentioned his claim for service connection for hearing loss.  
Thus, to ensure compliance with respect to this issue, a new 
VCAA notice letter should be provided on that issue.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied with respect to the claim for 
service connection for hearing loss.  38 
C.F.R. § 3.159.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
VA ophthalmologic examination order to 
more accurately determine the current 
severity of his service-connected vision 
problem.  The veteran should also be 
afforded an ear/audiology examination to 
determine the extent and etiology of the 
veteran's hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.   The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  The examiners should 
provide a complete rationale for any 
opinions provided.

(a)  With respect to the ophthalmologic 
examination,  following completion of the 
examination, the examining 
ophthalmologist should specifically 
comment as to whether the veteran 
currently suffers from blindness (having 
only light perception) in his service-
connected left eye.  In so doing, the 
examiner should specifically indicate 
whether the veteran suffers from an 
inability to recognize test letters at 
1 foot, or either hand movements or 
counting fingers at 3 feet.  All such 
information should be included in the 
veteran's claims folder.

(b)  With respect to the ear/audiological 
examination, following completion of the 
examination, the examiner(s) should 
provide an opinion as to whether any 
currently diagnosed hearing loss is as 
likely as not related to active military 
service.  (The term, "as likely as not," 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  

4.  The RO should then review the 
veteran's claim for special monthly 
compensation based on the need for 
regular aid and attendance of another 
person and service connection for hearing 
loss.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the SOC in January 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


